Sherman DeGroodt, under contract with the City of Youngstown, paved :Oakland avenue; to protect the new pavemtent .from travel he constructed a barricade at the intersection of Oakland avenue and Seneca street, using a steamshovel and dump-wagon. The dump-wagon was placed crosswise of the street and secured to the steamshovel by a wire cable. One morning the wagon was removed from the barricade by persons unknown and moved down the street. The' decedent of plaintiff, Velemir'Skrbina, a'-boy’of'five years, with some companions, began to propel the wagon' down the-.street, Skrbina having; hold, of the tongue and others pushing behind. ■ The. wagon got beyond - control and Skrina was run over and killed.
The plaintiff brought his action under the so-called “Attractive Nuisance”, theory, claiming that inasmuch as the alleged attractive nuisance was on a public highway and not on private ground, a cause of action was. stated. The trial court charged the jury,on this theory, and a verdict for the plaintiff in the sum of $1200.00 was entered. The Court of. Appeals affirmed the-judgment without opinion.
The contention of defendant in error — that is plaintiff in error in the Supreme Court-is that under analogous decisions of our courts the “Attractive Nuisance” theory is not a basis for liability even though the alleged “Attractive Nuisance” be situated on a public highway.